                                                                    USDC SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC #:
 -------------------------------------------------------------- X   DATE FILED: 2/21/2020
 KAY XANTHAKOS,                                                 :
                                                                :
                                              Plaintiff,        :
                                                                :   17-CV-9829 (VEC)
                            -against-                           :
                                                                :        ORDER
 CITY UNIVERSITY OF NEW YORK, JUDITH :
 BERGTRAUM, ROBERT LEMIEUX, and ALI                             :
 VEDAVARZ,                                                      :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS Plaintiff filed a Complaint on December 15, 2017 (Dkt. 1);

        WHEREAS Defendants filed a motion to dismiss the Complaint on March 9, 2018 (Dkt.

10);

        WHEREAS Plaintiff filed an Amended Complaint on May 7, 2018 (Dkt. 24);

        IT IS HEREBY ORDERED THAT:

    1. Defendants’ motion to dismiss the Complaint is dismissed as moot.

    2. No later than April 3, 2020 Defendants must answer or move against Plaintiff’s

        Amended Complaint. If Defendants move to dismiss the Amended Complaint, Plaintiff’s

        opposition is due May 1, 2020. Defendants’ reply is due May 15, 2020.

    3. Upon a joint request by the parties, the Court will enter a referral to Magistrate Judge

        Gorenstein for a settlement conference.

    The Clerk of Court is respectfully directed to close the open motion at docket entry 10.
SO ORDERED.
                               _________________________________
Date: February 21, 2020        VALERIE CAPRONI
      New York, New York       United States District Judge




                           2
